DETAILED ACTION

This office action is a response to the request for continued examination filed on 5/31/2011. Claims 1-13 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Steger on 07/26/2022. 
The application has been amended as follows:

In the claims:
The claims have been amended as follows:
-In claim 1, line 2, the phrase “application is not associated at least one” has been changed to --application is not associated with at least one--.
-In claim 5, line 2, the phrase “application is not associated at least one” has been changed to --application is not associated with at least one--.
-In claim 10, line 3, the phrase “application is not associated at least one” has been changed to --application is not associated with at least one--.


Allowable Subject Matter

Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment filed on 5/16/2022 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a session processing method which involves storing indication information corresponding to a session after a UE determines that a control plane network elements creates the session. Determination is made that an application is not associated with a session parameter when establishing the application. Data of the application is transmitted by a session if the UE obtains indication information, where the indication information indicates that the session parameter of the session meets the application that is not associated with the session parameter.
Closest prior art include Li et al., Salkintzis, and Lee et al. Li discloses that a service continuity network function (SCNF) provides service continuity support in IoT networks, where higher layer session and service information is associated with transport layer session information. A service continuity support request may include information such as session ID, network slice information, etc. Salkintzis discloses that a UE routing policy is used to access matching rules for routing data, where the matching rule includes information such as session network slice selection assistance information (S-NSSAI), A PDU session matching the rule, etc. Lee discloses a PDU session establishment procedure where a session establishment request for a QoS type is initiated by the UE. The request is transferred to an SMF which may request UE subscription and other information. 
Velev et al. (US 2019/0166647) and Faccin et al. (US 2018/0324577) are relevant prior art not applied. Velev discloses a method for transmitting NAS service request which includes information such as PDU session identifier indicating one of multiple PDU sessions that the UE uses. A PDU session is associated with a network slice, and different sessions may belong to different network slices, or to the same network slice but having multiple PDU sessions. Faccin discloses a method for handling mobility between areas with heterogeneous network slices. A UE receives an indication that a network slice is not available, initiates a registration with an AMF entity, and receives a new allowed network slice selection assistance information from the AMF. 
However, prior art on record does not disclose the claimed features of generating indication information based on determining that a first session parameter of the first session is not identical to a session parameter requirement of the first application; determining that the first session parameter can satisfy the first session parameter requirement of the first application; and determining that a second session parameter is identical to a second session parameter requirement of the first application.
Claims 1, 5, 10 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of wherein the indication information indicates that the first session is to be used for transmitting the data of the first application, and the indication information is generated in response to: a determination that a first session parameter of the plurality session parameters of the first session is not identical to a first session parameter requirement of a plurality of session requirements of the first application, a determination that the first session parameter of the first session, though not identical to the first session parameter requirement of the first application, can satisfy the first session parameter requirement of the first application; and a determination that a second session parameter of the first session is identical to a second session parameter requirement of the first application; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414